t c memo united_states tax_court fleming g and sherry h brooks petitioners v commissioner of internal revenue respondent estate of fleming s brooks deceased william h carr and merle r brooks personal_representatives and merle r brooks petitioners v commissioner of internal revenue respondent docket nos filed date jo karen parr alan e rothfeder and carla c gilmore for petitioners marshall r jones and robert w west iii for respondent 1these cases are consolidated for purposes of briefing and opinion hereafter collectively the instant case memorandum opinion wells judge respondent determined deficiencies in federal income taxes for petitioners fleming g brooks and sherry h brooks in the case at docket no as follows year deficiency dollar_figure big_number addition_to_tax sec_6662 dollar_figure dollar_figure respondent determined deficiencies in federal income taxes and additions to tax for the estate of fleming s brooks and merle r brooks in the case at docket no as follows year deficiency dollar_figure big_number after concessions the issue to be decided is whether the advances of open_account_debt by petitioners to their closely held s_corporation in and provided petitioners with basis to offset repayments of open_account_debt made by the company in and prior to each respective advance 2all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioners fleming g brooks and sherry h brooks are husband and wife at the time of filing the petition they resided in samson alabama during the years in issue fleming s brooks and merle r brooks were husband and wife fleming s brooks died on date at the time of filing the petition merle r brooks resided in samson alabama fleming g brooks and fleming s brooks messrs brooks and their respective spouses were calendar_year taxpayers at all relevant times fleming s brooks owned percent of the stock of brooks ag company inc the company and fleming g brooks owned percent the company was an s_corporation with a calendar_year tax_year and messrs brooks each had a zero basis in their stock in the company during all relevant times before and during the years in issue messrs brooks advanced money to the company on open account on three occasions the open account transactions and related computations of messrs brooks are described in detail in the appendix to this opinion the first such advance occurred during when messrs brooks each advanced dollar_figure to the company on open account referred to collectively as the dollar_figure million advance the second advance occurred on date when messrs brooks each advanced dollar_figure to the company on open account referred to collectively as the dollar_figure million advance the third advance occurred on date when messrs brooks each advanced dollar_figure million to the company on open account referred to collectively as the dollar_figure million advance on date the company made a dollar_figure repayment to each of messrs brooks referred to collectively as the dollar_figure million repayment on date the company made a dollar_figure repayment to each of messrs brooks referred to collectively as the dollar_figure million repayment as of the close of the outstanding balance of open_account_debt owed by the company to messrs brooks equaled the amount advanced to the company during ie dollar_figure million however pro_rata company losses during and had reduced messrs brooks’s basis in the open_account_debt to zero when messrs brooks made the dollar_figure million advance at the close of it was an amount sufficient in messrs brooks’s view to provide a basis offset for the dollar_figure million repayment and allow for the recognition by messrs brooks of their pro_rata share of company losses_incurred during 3petitioners contend that messrs brooks’s bases in the open account debts were also reduced by offsetting the dollar_figure million repayment as discussed below respondent contends that the repayment of open_account_debt may not be offset by the basis of continued when messrs brooks made the dollar_figure million advance at the close of it was an amount sufficient in messrs brooks’s view to provide a basis offset for the dollar_figure million repayment and allow for the recognition by messrs brooks of their pro_rata share of company losses during respondent concedes that messrs brooks’s advances to the company and the company’s repayments of the advances constituted open_account_debt and does not contend that any of the advances constituted separate indebtedness other than the advances described above messrs brooks advanced no money to the company from to date discussion we must decide whether the dollar_figure million advance provided sufficient basis to offset the dollar_figure million repayment on date in addition to allowing recognition of messrs brooks’s pro_rata share of company losses for and whether the dollar_figure continued an open account advance subsequent to the repayment however respondent does not dispute that the dollar_figure million advance provided messrs brooks with sufficient bases to recognize their respective pro_rata losses for 4petitioners contend that messrs brooks’s bases in the open account debts were also reduced by offsetting the dollar_figure repayment as discussed below respondent contends that the repayment of open_account_debt may not be offset by the basis of an open account advance subsequent to the repayment however respondent does not dispute that the dollar_figure advance provided messrs brooks with sufficient bases to recognize their respective pro_rata losses for million advance provided sufficient basis to offset the dollar_figure million repayment on date in addition to allowing recognition of messrs brooks’s pro_rata share of losses for a lender recognizes income to the extent that repayment of the debt exceeds the lender’s basis in the debt see sec_1001 c because a lender generally takes a basis equal to the face_amount of the debt a repayment generally does not generate taxable_income to the lender see sec_1001 sec_1011 sec_1012 however taxable_income may result from the repayment of a debt if the lender’s basis in the debt is reduced from the face_amount see sec_1001 if a shareholder advances money to an s_corporation and the shareholder’s pro_rata share of s_corporation losses exceeds the shareholder’s basis in the stock of the s_corporation a reduction in the basis of a debt may occur see sec_1367 sec_1_1367-2 income_tax regs a shareholder of an s_corporation must take into account the shareholder’s pro_rata share of the s corporation’s items of income loss deduction and credit sec_1366 items of sec_1366 special rules for losses and deductions -- cannot exceed shareholder’s basis in stock and debt -- the aggregate amount of losses and deductions taken into account by a shareholder under subsection a for any taxable_year shall not exceed the sum of-- continued income increase the shareholder’s basis in stock of the s_corporation stock basis and items of loss decrease the shareholder’s stock basis sec_1367 in the instant case messrs brooks each had a zero basis in their stock in the company at all relevant times although a shareholder may not reduce stock basis below zero a shareholder with a zero stock basis may recognize further losses to the extent of the shareholder’s debt basis including the shareholder’s advances to the s_corporation see sec_1366 sec_1367 and sec_1_1367-2 income_tax regs provide that a shareholder must reduce debt basis but not below zero to the extent that the shareholder’s pro_rata share of losses exceeds the shareholder’s stock basis after taking into account any income items for the tax_year in continued a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to paragraphs and a of sec_1367 for the taxable_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under paragraph of sec_1367 for the taxable_year sec_1_1367-2 reduction in basis of indebtedness-- general_rule if after making the adjustments required by sec_1367 for any taxable_year of the s_corporation the amounts specified in sec_1367 c d and e relating to losses deductions noncapital nondeductible expenses and certain oil_and_gas depletion deductions exceed the basis of a shareholder’s stock in the corporation the excess continued a year subsequent to such a reduction in debt basis if the shareholder’s pro_rata share of income exceeds the pro_rata share of losses sec_1367 and sec_1_1367-2 income_tax regs provide that the excess income shall first restore the shareholder’s debt basis and then restore the shareholder’s stock basis the reduction of debt basis pursuant to sec_1367 and sec_1_1367-2 income_tax regs and the continued is applied to reduce but not below zero the basis of any indebtedness of the s_corporation to the shareholder held by the shareholder at the close of the corporation’s taxable_year any such indebtedness that has been satisfied by the corporation or disposed of or forgiven by the shareholder during the taxable_year is not held by the shareholder at the close of that year and is not subject_to basis_reduction sec_1_1367-2 restoration of basis-- general_rule if for any taxable_year of an s_corporation beginning after date there has been a reduction in the basis of an indebtedness of the s_corporation to a shareholder under sec_1367 any net increase in any subsequent taxable_year of the corporation is applied to restore that reduction for purposes of this section net increase with respect to a shareholder means the amount by which the shareholder’s pro_rata share of the items described in sec_1367 relating to income items and excess deduction for depletion exceed the items described in sec_1367 relating to losses deductions noncapital nondeductible expenses certain oil_and_gas depletion deductions and certain distributions for the taxable_year these restoration rules apply only to indebtedness held by a shareholder as of the beginning of the taxable_year in which the net increase arises the reduction in basis of indebtedness must be restored before any net increase is applied to restore the basis of a shareholder’s stock in an s_corporation in no event may the shareholder’s basis of indebtedness be restored above the adjusted_basis of the indebtedness under sec_1016 excluding any adjustments under sec_1016 for prior taxable years determined as of the beginning of the taxable_year in which the net increase arises restoration of debt basis pursuant to sec_1367 and sec_1_1367-2 income_tax regs are hereinafter collectively referred to as debt basis adjustments in the instant case the record reveals that the amount of the company’s losses in and exceeded the amount of the company’s income in each respective tax_year consequently pursuant to sec_1_1367-2 income_tax regs the losses reduced messrs brooks’s respective open_account_debt bases at each respective year end respondent does not challenge petitioners’ recognition of such losses for the purpose of determining taxable_income upon an s corporation’s repayment of shareholder advances a separate transaction involving an advance and repayment of indebtedness is generally treated separately see sec_1_1367-2 b c income_tax regs shareholders may not offset the repayment of a shareholder advance with the basis of another separate shareholder advance 58_tc_417 discussed further below affd 494_f2d_465 5th cir however multiple shareholder advances and repayments that constitute open account indebtedness are treated 8respondent concedes that the date open account advance provided sufficient debt basis for petitioners to recognize the losses claimed in and that the date advance provided sufficient debt basis for petitioners to recognize the losses claimed in as a single indebtedness rather than separate indebtedness see 494_f2d_465 5th cir sec_1_1367-2 income_tax regs petitioners contend that the basis of a shareholder’s open_account_debt is properly determined at the close of the s corporation’s tax_year by first netting advances and repayments of open_account_debt during the tax_year and then making any necessary debt basis adjustments respondent relies on 494_f2d_465 5th cir for the proposition that messrs brooks must recognize income on the repayment of their advances to the extent that the repayments exceed their basis in the advance on the date of repayment without regard to the basis of subsequent advances in the year of repayment we believe that respondent’s reliance in the instant case on cornelius v commissioner supra is misplaced in cornelius the fifth circuit_court of appeals affirmed the finding of this court that the advances by the taxpayers to their s_corporation and the repayments of those advances constituted separate and sec_1_1367-2 income_tax regs provides that advances and repayments of open_account_debt are treated as a single indebtedness for the purpose of making debt basis adjustments and defines open_account_debt as shareholder advances not evidenced by separate written instruments and repayments on the advances complete transactions as opposed to open account debtdollar_figure cornelius v commissioner f 2d pincite the court_of_appeals stated the real question to be decided is whether each advance to the corporation by the shareholders and its corresponding repayment constitute a separate and complete transaction or whether the indebtedness should be considered as an open account whose fluctuations are to be measured for tax purposes at the end of each taxable_year the tax_court properly determined that the loans and the repayments thereof constituted a completed transaction and the loans occurring later in were separate and apart from such transaction id citation omitted based on the tax court’s finding in cornelius that the loans were separate transactions and not open account indebtedness the taxpayers were required to recognize as taxable_income the amount of the repayment in excess of the taxpayers’ basis in the advance at the time of repayment without regard to the basis of a subsequent advance in the year of repayment cornelius v commissioner t c pincite it may be inferred that a netting of advances and repayments during the year would have been proper if the loans had been open account indebtedness rather than separate transactionsdollar_figure cornelius v commissioner f 2d pincitepursuant to 661_f2d_1206 11th cir the precedent of the fifth circuit_court of appeals decided as of date is followed by the eleventh circuit_court of appeals the circuit to which an appeal of this case absent stipulation to the contrary would lie 11in 48_tc_872 affd in part and revd in part on another issue 424_f2d_219 9th cir continued in contrast to cornelius the parties in the instant case have stipulated that the advances in issue constitute open_account_debt respondent has made no contention that any advance and repayment constitutes a separate indebtedness or closed transaction based on the parties’ stipulations that the advances were open_account_debt and respondent’s failure to contend that any advance and repayment composed a separate transaction we hold that the basis of the open account indebtedness is properly computed by netting at the close of the year advances of open_account_debt during the year and repayments of open_account_debt during the year cf 494_f2d_465 5th cir consequently the advances in and shielded petitioners from the realization of gain upon the repayments during those years we have considered all contentions that the parties have continued respondent did not dispute that advances and repayments of open_account_debt were properly netted prior to determining income on repayment in that opinion we stated the net payment’ approach utilized by petitioners has not been questioned by respondent id pincite n raiseddollar_figure to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing and concessions by the parties decisions will be entered under rule 12we note that the parties have argued extensively regarding the scope of sec_1_1367-2 income_tax regs respondent contends that the open_account_debt rule_of sec_1_1367-2 income_tax regs does not apply to the instant case because the shareholder advances in issue are not allowed restoration of debt basis pursuant to sec_1_1367-2 income_tax regs petitioner contends that the open_account_debt rule_of sec_1_1367-2 income_tax regs provides for the netting of the advances and repayments in issue at the close of the tax_year for purposes of determining income on a repayment based on our holding above we need not address the parties’ contentions concerning sec_1_1367-2 income_tax regs and leave this issue for another day appendix i computation of debt bases a respondent with respect to the tax_year respondent’s position results in a debt basis of dollar_figure for petitioners in docket no at the close of reflecting a reduction of basis in the dollar_figure advance only by an allowable loss of dollar_figure and a debt basis of dollar_figure for petitioners in docket no at the close of reflecting a reduction of basis in the dollar_figure advance only by an allowable loss of dollar_figure for petitioners’ tax_year with respect to the tax_year respondent’s position results in a debt basis of dollar_figure for petitioners in docket no at the close of reflecting a reduction of basis in the dollar_figure advance only by an allowable loss of dollar_figure and a debt basis of dollar_figure for petitioners in docket no at the close of reflecting a reduction of basis in the dollar_figure advance only by an allowable loss of dollar_figure b petitioners with respect to the tax_year petitioners contend that the basis of each dollar_figure advance was first reduced by the dollar_figure repayments on date and then further reduced by dollar_figure of pro_rata company losses resulting in a zero debt basis at the close of with respect to the tax_year petitioners contend that the basis of each dollar_figure advance was first reduced by the dollar_figure repayments on date and then further reduced by dollar_figure of pro_rata company losses resulting in a zero debt basis at the close of ii computation of gain a respondent with respect to the tax_year respondent determined that petitioners in docket no had a taxable gain of dollar_figure related to the repayment of date dollar_figure repayment less zero debt basis and petitioners in docket no had a taxable gain of dollar_figure related to the repayment of date dollar_figure repayment less zero debt basis dollar_figure 13respondent attached to the docket no statutory_notice_of_deficiency the following calculation of taxable gain on debt repayment computation of taxable debt repayment loan from shareholder less loss applied to basis less loss applied to the basis loan basis loan repayment taxable gain on loan repayment big_number big_number big_number big_number big_number respondent attached to the docket no statutory_notice_of_deficiency the following calculation of taxable gain on debt repayment computation of taxable debt repayment continued with respect to the tax_year respondent determined that petitioners in docket no had a taxable gain of dollar_figure related to the repayment of date dollar_figure repayment less dollar_figure debt basis and that petitioners in docket no had a taxable gain of dollar_figure related to the repayment of date dollar_figure repayment less dollar_figure debt basis dollar_figure b petitioners with respect to the tax_year petitioners contend that the dollar_figure basis of each advance offset the dollar_figure repayments continued loan from shareholder less loss applied to basis less loss applied to the basis loan basis loan repayment taxable gain on loan repayment big_number big_number big_number big_number big_number 14respondent attached to the docket no statutory_notice_of_deficiency the following calculation of taxable gain on debt repayment loan from shareholder less loss used against loan basis of loan repayment of loan made in taxable gain on loan repayment big_number big_number big_number big_number big_number respondent attached to the docket no statutory_notice_of_deficiency the following calculation of taxable gain on debt repayment loan from shareholder less loss used against loan basis of loan repayment of loan made in taxable gain on loan repayment big_number big_number big_number big_number big_number on date and also allowed for the recognition of dollar_figure of the pro_rata share of the company’s losses with respect to the tax_year petitioners contend that the dollar_figure basis of each advance offset the dollar_figure repayments on date and also permitted each petitioner to recognize dollar_figure of the pro_rata share of the company’s losses
